—Appeal from a judgment of Orleans County Court (Punch, J.), entered December 1, 2000, convicting defendant after a jury trial of, inter alia, sexual abuse in the first degree (three counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of, inter alia, three counts of sexual abuse in the first degree (Penal Law former § 130.65 [3]) based on his sexual abuse of three female children. Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). We also reject defendant’s contention that County Court erred in permitting the seven-year-old victim to give sworn testimony. Upon our review of the record, we conclude that the court properly determined that the child demonstrated “sufficient intelligence and capacity, and [had] some conception of the obligations of an oath and the consequences of giving false testimony” (People v Johnston, 273 AD2d 514, 517, lv denied 95 NY2d 935; see People v Heck, 229 AD2d 931, 932). Present—Pigott, Jr., P.J., Green, Wisner, Scudder and Kehoe, JJ.